Title: To George Washington from Benjamin Lincoln, 30 September 1782
From: Lincoln, Benjamin
To: Washington, George


                  Sir
                     
                     War Office September 30th-2 October 1782
                  
                  I have just received a letter from Major Gordon of the 80th British Regiment in which he requests that Captain Asgill, who he says has been admitted Prisoner on Parole by your Excellency, may be permitted to go into New York and thence to Europe.
                  If your Excellency should think the request admissible at this time I wish you would forward to him a passport.
                  Major Gordon has requested leave for several other officers—I wish your Excellencys ideas on the propriety or impropriety of permitting Lord Cornwallis’s Officers to go to New York.
                  I have supposed that they were of no Use to us here and that it was for our Interest to permit those to go into New York who were not to return—very few are needed to have an eye to their prisoners—the fewer I think the better.
                  I have written to Mr Trumbull in answer to his letter to me of the 27th that I do not recollect the request of Doctor Shields and Mr Beck who are now detained at Dobbs ferry.  I wish your Excellency would take the trouble of enquiring into the matter and permit them to pass or not as you think best.  I have the Honour to be with the highest esteem Your Excellencys most obedient Servant
                  
                     B. Lincoln.
                  
                  
                     Wednesday Noon
                     Mr Howell declined accepting the office of Judge Advocate Mr Edwards is just now appointed  I will find a copy of the vote by the next oppy—I cannot obtain a copy of it untill the morning.
                     
                  
                                          
                            B.L.
                            
                        
               